UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1881


MARY C. RANDALL,

                    Plaintiff - Appellant,

             v.

RICHARD M. TIERNEY, CPCU, ACI Branch Manager; MICHAEL C.
PEDERSEN, Amica Adjuster,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:16-cv-00255-JMC)


Submitted: January 18, 2018                                       Decided: January 22, 2018


Before GREGORY, Chief Judge, and SHEDD and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary C. Randall, Appellant Pro Se. Brandon R. Gottschall, William Oglesby Sweeny,
III, SWEENY, WINGATE & BARROW, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mary C. Randall appeals the district court’s order accepting the recommendation

of the magistrate judge and granting Defendants’ motion to dismiss her civil complaint.

The district court referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012). The magistrate judge recommended that Defendants’ motion to

dismiss be granted and advised Randall that a failure to timely file specific objections to

this recommendation could waive appellate review of a district court order based upon

the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation. See

Martin v. Duffy, 858 F.3d 239, 245-46 (4th Cir. 2017), petition for cert. filed,

__ U.S.L.W. __ (U.S. Sept. 25, 2017) (No. 17-539). Randall has waived appellate review

by failing, after receiving proper notice, to file objections that were specific to the basis

of the magistrate judge’s recommendation. Rather, she generally asserted that she was

receiving unfair treatment in South Carolina courts.

       In the absence of the requisite specific objections, we grant leave to proceed in

forma pauperis and affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2